Citation Nr: 1620326	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1972 to March 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Initially, the Board notes that the January 2014 VA form 8, Certification of Appeal, indicates that the Veteran requested a hearing.  However, the Board finds the VA form 8 contains a clerical error insofar as the Veteran's June 2010 substantive appeal reflects that the Veteran did not want a hearing; there is no indication of record that the Veteran requested a hearing; and there is a notation in the claims file that no hearing was requested.

In a June 2015 decision, the Board remanded the issue of an increased evaluation for service-connected hypertension for further evidentiary development.  The case has since been returned to the Board for appellate review. 

The June 2015 decision also granted service connection for diabetes, as well as right and left knee disorders.  As the grant of service connection constitutes a full award of the benefits sought on appeal with respect to these issues, see Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997), they are no longer on appeal.
  
This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed above, the Board remanded the case in June 2015 in order to assess the Veteran's current level of disability.  Pursuant to the Board's remand, the Veteran was afforded a VA examination in November 2015.  In the November 2015 VA examination report, the examiner noted that a physical finding, complication, condition, sign or symptom of the Veteran's hypertension included "two plus pitting edema bilateral feet to upper third of lower leg."  

The Veteran's edema, however, is not contemplated in his current rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Moreover, the Board finds that the November 2015 VA examination is not adequate to rate the Veteran's hypertension, as the Board does not have enough information regarding the Veteran's edema to properly rate his claim.  Thus, the Board finds that an additional examination is necessary.  Additionally, the Board notes, that the AOJ did not specifically discuss the Veteran's edema in the December 2015 supplemental statement of the case (SSOC).    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records from September 2015 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the severity and manifestations of his service-connected hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability pursuant to the Schedule for Rating Disabilities.  Specifically, the examiner should discuss the assessment that the Veteran has "two plus pitting edema bilateral feet to upper third of lower leg" that is related to his hypertension, including the nature, frequency, severity, and duration of his symptomatology.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available for review.

3.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




